NOTICE UNDER NATIONAL INSTRUMENT 51-102 CHANGE IN FINANCIAL YEAR END AMENDED January 22, 2008 To: British Columbia Securities Commission 12th Floor, Pacific Centre 701 West Georgia Street Vancouver, BCV7Y 1L2 Alberta Securities Commission 4th Floor, 300 – 5th Avenue S.W. Calgary, Alberta T2P 3C4 TSX Venture Exchange P.O. Box 11633 #2700, 650 West Georgia St. Vancouver, BCV6B 4N9 Re: Avino Silver & Gold Mines Ltd. (TSX.V: ASM) Pursuant to Section 4.8(2) of National Instrument 51-102 – Continuous Disclosure Obligations, Avino Silver & Gold Mines Ltd. (the “Company”) hereby confirms as follows: 1. Notice of Change of Year End Notice is hereby given that the Board of Directors of has approved a change of the Company’s financial year end from January 31 to December 31. 2. Reason for the Change The change of the financial year end from January 31 to December 31 is being made so that the Company’s new financial year end coincides with the Company’s Mexican subsidiaries year end which operate on a calendar fiscal year end. 3. Old Financial Year End The Company’s old financial year end was January 31. 4. New Financial Year End The Company’s new financial year end is December 31. 5. Transition Year Filings The Company’s transition year will consist of an eleven month period ended December 31, 2007, with interim financial statements consisting of the following: Fiscal Quarter Length of Period Ending Date of Period Comparative Period Filing Deadline Period Length Period End Date Q1 3/3 April 30, 2007 3/3 April 30, 2006 June 29, 2007 Q2 3/6 July 31, 2007 3/6 July 31, 2006 September 29, 2007 Q3 3/9 October 31, 2007 3/9 October 31, 2006 December 30, 2007 Q4 3/11 December 31, 2007 3/12 January 31, 2007 April 30, 2008 New Financial Year Filings Fiscal Quarter Length of Period Ending Date of Period Comparative Period Filing Deadline Period Length Period End Date Q1 3/3 March 31, 2008 3/3 April 30, 2007 May 30, 2008 Q2 3/6 June 30, 2008 3/6 July 31, 2007 August 29, 2008 Q3 3/9 September 30, 2008 3/9 October 31, 2007 November 29, 2008 Q4 3/12 December 31, 2008 3/12 December 31, 2007 April 30, 2009 6. Filing Deadlines Interim financial statements are required to be filed within 60 days following the end of the relevant period and annual financial statements are required to be filed within 120 days following the end of the relevant financial period. Yours truly, AVINO SILVER & GOLD MINES LTD. “Kevin Bales” Kevin Bales CFO
